 1

 2

 3
                                   UNITED STATES DISTRICT COURT
 4
                                            DISTRICT OF NEVADA
 5
                                                        ***
 6
      DONALD BETTS,                                            Case No. 2:19-cv-01769-APG-BNW
 7
                               Plaintiff,
 8                                                             ORDER
             v.
 9
      STATE OF NEVADA, et al.,
10
                               Defendants.
11

12

13           Plaintiff Donald Betts, who is incarcerated at High Desert State Prison, submitted a civil
14   rights complaint under 42 U.S.C. § 1983 on October 9, 2019. (ECF No. 1-1). Plaintiff did not
15   pay the full filing fee for this case or file an application to proceed in forma pauperis.
16           Under 28 U.S.C. § 1915(a) and Local Rules (“LSR”) 1-1 and 1-2, plaintiff must complete
17   an application to proceed in forma pauperis and attach both an inmate account statement for the
18   past six months and a signed financial certificate. The court will retain plaintiff’s complaint (ECF
19   No. 1-1), but it will not file it until the matter of the payment of the filing fee is resolved.
20   Plaintiff will be granted an opportunity to file an application to proceed in forma pauperis, or in
21   the alternative, to pay the full filing fee for this action.
22           IT IS THEREFORE ORDERED that the clerk of court must send plaintiff the approved
23   form application to proceed in forma pauperis by a prisoner, as well as the accompanying
24   information form and instructions for filing an in forma pauperis application.
25           IT IS FURTHER ORDERED that by November 18, 2019, plaintiff must: (1) file a
26   complete application to proceed in forma pauperis, on the correct form with complete financial
27   attachments in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for a civil action
28
 1   (which includes the $350 filing fee and the $50 administrative fee). Plaintiff is advised that

 2   failure to comply with this order will result in a recommendation that his case be dismissed.

 3           IT IS FURTHER ORDERED that the clerk of court must retain the complaint (ECF No.

 4   1-1) but must not file it at this time.

 5

 6           DATED: October 18, 2019

 7

 8
                                                          BRENDA WEKSLER
 9                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
